Case 2:20-cv-10949-LVP-PTM ECF No. 166-15, PagelD.3997 Filed 12/11/20 Page 1 of 6

EXHIBIT N
Case 2:20-cv-10949-LVP-PTM ECF No. 166-15, PagelD.3998 Filed 12/11/20 Page 2 of 6
COUNTY OF OAKLAND

OFFICE OF THE SHERIFF

MICHAEL J. BOUCHARD

 

Line Investigation:

; Z Violation of OCSO policy requiring a protective face mask be worn by Deputy ae

On November 20, 2020 a line investigation was authorized by Captain Douglas Molinar
of the Corrective Services Division. Lt, Seling assigned the investigation to Sergeant
Matthew Leggat which was the result of a statement from Deputy

stating that he had not worn a protective face mask while assi gned to N Dorm on
November 18", 2020.

Sgt. Leggat on November 19" 2020:

On November 19", 2020 1 was tasked by Lt. Vida to compile a list of deputies that had
worked N Dorm and to contact each one and make sure they had utilized proper
protective equipment and social distancing standards as ordered by the Sheriff's office.

This was in response to finding out that 27 inmates in N Dorm had tested positive for
Covid 19.

On November 19", 2020 between 1330 and 2130, I called Deputy [AIIM anc
inquired if he had been following Covid 19 protocols as put out by the Oakland County
Health department and the Sheriff's Office while working N dorm. Deputy

responded that he had followed the protocols except when he was feeding the inmates in
N dorm on November 18", 2020 during midnight shift.

Video Evidence:

| reviewed the video of November 18" 2020 and was able to determine that Deputy
BS arrived at his assigned location twenty minutes early for his shift. Deputy
1201 N TELEGRAPH RD BLDG 10E * PONTIAC MI + 48341-1044 + (248) 858-5000
Case 2:20-cv-10949-LVP-PTM ECF No. 166-15, PagelD.3999 Filed 12/11/20 Page 3 of 6
COUNTY OF OAKLAND

OFFICE OF THE SHERIFF

MICHAEL J, BOUCHARD

 

Ba woke the inmates at approximately 0430 hrs and had them line up for breakfast

feeding. Deputy was not wearing his protective mask at this time and it
appears as though Deputy was Standing approximately three (3) feet from the

inmates as they lined up for their food.

     

Interview with Denuty

 

Phone interview):

Deputy was placed on NPH immediately following his statement. I called
Deputy on December 2" 2020. I asked Supervisor Davis to attend the phone
call in the Sergeants Office if union representation was requested.

T asked De uty ao elaborate on the events of November [8"" 2020.
Deputy stated that he forgot to put his mask on when he got up to initiate

feeding. Deputy said that he was so used to pulling up his gaiter that he
normally wore, that he just forgot about the mask.

   

When asked if Deputy new the standards and requirements regarding
Covid 19 protocols, Deputy said yes, that it was just muscle memory with the
gaiter and that he intended to wear the mask and had simply forgotten.

I told Deputy write a statement concerning what we had spoken about

and to provide that to me as soon as he could. Deputy REM eturned to work on
December 4" and I received the memo from him in person.

Policies and Orders received by Deputy [ial

On November 16", Deputy Pe an email from the Sheriff's Office

including the new emergency MDHHS orders mandating that masks be worn in
gatherings.

 

1201 N TELEGRAPH RD BLDG 10E » PONTIAC MI + 48341-1044 + (248) 858-5000
Case 2:20-cv-10949-LVP-PTM ECF No. 166-15, PagelD.4000 Filed 12/11/20
COUNTY OF OAKLAND

OFFICE OF THE SHERIFF

MICHAEL J. BOUCHARD

JA
tee

 

On November 16", Lt. Seling sent a Corrections Pass-On memo that included a

Page 4 of 6

statement from Major Childs mandating that no gaiters were to be used, only masks.

This memo was sent to everyone in corrections.

On November 17", Deputy cceived a Corrections Pass-On memo with an
order from Lt. Vida stating that Deputies must wear proper PPE while interacting with

inmates.

Summary:

Deputy was aware of the standards and requirements set forth by the Sheriff's
office. Deputy arrived at his work location early and immediately began

conducting his duties and responsibilities in N Dorm without wearing a protective face
mask. Deputy nswered honestly the first time that he was asked via phone
call if he wore a mask and informed me that his intent was not to i ai but was

due to his transition from wearing a gaiter to a face mask. Deputy’
to comply with all orders given.

Respectfully submitted,

Set. Matthew Leggat #1107

1201 N TELEGRAPH RO BLOG 10E * PONTIAC MI + 48341-1044 + (248) 858-5000

fully intends
Case 2:20-cv-10949-LVP-PTM ECF No. 166-15, PagelD.4001 Filed 12/11/20 Page 5 of 6
COUNTY OF OAKLAND

OFFICE OF THE SHERIFF

MICHAEL J. BOUCHARD

 

Memorandum

To: Captain Douglas Molinar
From: Lieutenant Richard Cummins

Date: December 9, 2020

Re: Line Investigation Cen

 

Information:

On November 20, 2020 a line investigation was authorized by Captain Douglas Molinar of the
Corrective Services Division. The investigation which was the result of a statement from Deputy

tating that he did not wear a protective face mask while assigned to N Dorm on
November 18th, 2020. The investigation was assigned to Sergeant Matthew Leggat.

Facts:

A line investigation was conducted by Sergeant Matthew Leggat on the above allegations, Sgt.
Leggat conducted a thorough investigation and interviewed all parties involved. All the information
is contained with the file for review.

Conclusion:

Thave review: investigation and all the information that was produced, | also read the statement
from Deputy Tt is was determined that Deputy vas not wearing his mask in

violation of the protocols and he admitted to same. His explanation was that he forgot put his mask

on during feeding time. | appreciate that Deputy vas cooperative and honest during the

investigation. This could have been a one-time mistake. However, watching the video Deputy
howed up for work in the dorm and was not wearing his mask at time. From what J am

1200 N TELEGRAPH RD BLDG 38E + PONTIAC MI * 48341-1044 + (248) 858-5000

 
Case 2:20-cv-10949-LVP-PTM ECF No. 166-15, PagelD.4002 Filed 12/11/20 Page 6 of 6
COUNTY OF OAKLAND

OFFICE OF THE SHERIFF

MICHAEL J. BOUCHARD

 

told Deputy Ms a good officer and worker. He says he has learned from his mistake.
However, it 1s my recommendation that Deputy have a negative synopsis entry made at the
very least or a written reprimand placed in his file.

1200 N TELEGRAPH RD BLDG 38E * PONTIAC MI + 48341-1044 « (248) 858-5000
